DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 December 2020 and 13 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
In the 25 August 2022 response applicant elected the species of figure 7 and claims 1-3, 5-7, 9, and 11-13.  Claims 4, 8, 10 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 August 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US 2018/0307343 A1, hereinafter, Xie).
Regarding claim 1, Xie teaches a touch display device (Title, “Touch Display”), comprising: 
a display panel (Title, [0001, 0051], “Touch display apparatus.” [0092], “Display panel”); and 
a touch panel (Title, “touch panel”), overlapped with the display panel (Title, touch display panel”), and having a first display area (Fig. 9, [0059], “a first region R1”), a second display area (Fig. 9, [0059], “a second region R2”), and a first connection area (Fig. 9, [0059], in an interface region IR) located between the first display area and the second display area (Fig. 9, [0059], “an interface region IR between the first region R1 and the second region R2”), wherein the touch panel comprises: 
a substrate ([0033, 0059], “FIG. 9 is a diagram illustrating the structure of a touch substrate”); 
a plurality of first touch signal lines and a plurality of second touch signal lines (Fig. 9, first mesh electrode patterns MEP1), located on the first display area (Fig. 9, MEP1 are located in first region R1), wherein the first touch signal lines extend along a first direction (Fig. 9, some MEP1 mesh electrode pattern lines extend in a positive sloping vertical direction when viewed from left to right), and the second touch signal lines extend along a second direction (Fig. 9, some MEP1 mesh electrode pattern lines extend in a negative sloping vertical direction when viewed from left to right); 
a plurality of first electrode lines and a plurality of second electrode lines (Fig. 9, second mesh electrode patterns MEP2), located on the second display area (Fig. 9, MEP2 are located in second region R2), wherein the first electrode lines extend along the first direction (Fig. 9, some MEP2 mesh electrode pattern lines extend in a positive sloping vertical direction when viewed from left to right), and the second electrode lines extend along the second direction (Fig. 9, some MEP2 mesh electrode pattern lines extend in a negative sloping vertical direction when viewed from left to right), wherein materials of the first touch signal lines, the second touch signal lines, the first electrode lines, and the second electrode lines comprise a transparent conductive material ([0066], “the conductive electrode material for making the mesh electrode pattern is a transparent conductive electrode material”); and 
a plurality of first connection lines (Figs. 9-11, a first mesh electrode line MEL1), located on the first connection area (Figs. 9-11, a first mesh electrode line MEL1 are located in the interface region IR), and extending along the first direction (Fig. 10-11, MEL1 extend in a positive sloping vertical direction when viewed from left to right), wherein the first connection lines are electrically connected to the first touch signal lines and at least part of the first electrode lines ([0058, 0063], “a pair of corresponding first mesh electrode line and second mesh electrode line being electrically connected to each other in the interface region IR.” [0059], “each of the plurality of first mesh electrode patterns MEP1 includes a plurality of first mesh electrode lines MEL1. Each of the plurality of second mesh electrode patterns MEP2 includes a plurality of second mesh electrode lines MEL2.  A pair of corresponding first mesh electrode line MEL1 and second mesh electrode line MEL2 are electrically connected to each other in the interface region IR”).
Regarding claim 2, Xie teaches the first touch signal lines, the first connection lines, and the at least part of the first electrode lines comprise a same material ([0066], “the conductive electrode material for making the mesh electrode pattern is a transparent conductive electrode material”), and each of the first touch signal lines, a corresponding one of the first connection lines, and a corresponding one of the first electrode lines are connected as a whole (Figs. 9-11 show line MEP1, MEP2, MEL1 and MEL2 connected as a whole). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 20180307343 A1, hereinafter, Xie), as applied to claim 1 above, and further in view of Moon (US 20190179445 A1).
Regarding claim 3, Xie teaches a plurality of electrodes, located on the first connection area (Figs. 9-12, [0059], “The plurality of first mesh electrode lines MEL1 extend from the first region R1 into the interface region IR”), and extending along the second direction (Fig. 12 shows MEL1 extending in the second direction), wherein a material of the electrodes comprises the transparent conductive material ([0066], “the conductive electrode material for making the mesh electrode pattern is a transparent conductive electrode material”).
Xie is not relied upon for teaching the electrodes are floating, however, Moon teaches floating electrodes (Fig. 6A, [0105], the floating electrode Ft).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Xie with Moon such that Xie’s touch display includes Moon’s floating electrodes as Moon’s touch electrode units are capable of suppressing the dielectric breakdown of the first touch electrode unit to improve reliability of the touch screen panel (Moon, abstract).
Regarding claim 6, Xie teaches the first display area, the second display area, and the first connection area as shown in the claim 1 rejection above.  Xie is not relied upon for teaching a driving chip and the remaining claim limitations.  
Moon teaches a display device as claimed in claim 1, further comprising: 
at least one driving chip (Fig. 11, [0168], “touch driving unit 140”); 
a plurality of first circuit lines, electrically connecting the at least one driving chip to the first touch signal lines ([0167] “The touch sensor TS is connected to the touch driving unit 140 through a touch line TL.”  Also see Fig. 1 which shows routing lines RL4 to RL6); and 
a plurality of second circuit lines (See fig. 1, routing lines RL1-RL3), 
wherein the first circuit lines, the second circuit lines, and the at least one driving chip are disposed on a peripheral area of the substrate (Figs. 1 and 11, routing lines RL1-RL6, touch lines TL, and touch driving unit 140 are disposed on a peripheral area of touch screen panel 113 substrate).
	The combination of Xie and Moon teach a plurality of second circuit lines (See fig. 1, routing lines RL1-RL3) electrically connecting the at least one driving chip to the second touch signal lines and the second electrode lines.  Xie teaches the second touch signal lines and the second electrode lines as shown in the claim 1 rejection above.  Moon teaches a plurality of second circuit lines (See fig. 1, routing lines RL1-RL3) electrically connecting the at least one driving chip to touch signal lines (Figs 1 and 11, [0167] “The touch sensor TS is connected to the touch driving unit 140 through a touch line TL”). 
The combination of Xie and Moon also teaches the peripheral area is located outside the first display area, the second display area, and the first connection area.  Xie teaches the first display area, the second display area, and the first connection area as disclosed in the claim 1 rejection above. Moon teaches the peripheral area is located outside the display area (Figs. 1 and 11, routing lines RL1-RL6, touch lines TL, and touch driving unit 140 are disposed on a peripheral area of touch screen panel 113 substrate outside of display panel 111 area).  The combination of Xie and Moon will result in the claim limitation of the peripheral area is located outside the first display area, the second display area, and the first connection area. 
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Xie with Moon such that Xie’s touch display includes Moon’s touch driving unit located in the peripheral area around the display region as Moon teaches the touch driving unit 140 determines whether there is a touch by the user and the touch position on the touch panel (Moon, [0168]).
	Regarding claim 9, Xie is not relied upon for teaching the at least one driving chip is disposed close to one side of the substrate.
	Moon teaches the at least one driving chip is disposed close to one side of the substrate (Fig. 11, touch driving unit 140 is located close to one side of the substrate). 
Regarding claim 11, Xie teaches a plurality of second connection lines, extending along the first direction (see annotated Fig. 9 below, top MEP1 lines in region R1), and located on a second connection area (Fig. 9, top ¼ region of R1 covering the first group of MEP1 lines defines a second connection area), wherein the second connection area is located between the peripheral area and the second display area (Fig. 9, top ¼ region of R1 covering the first group of MEP1 lines is located between the peripheral area and the R2 area), and the second connection lines are aligned with and are electrically connected to another part of the first electrode lines in the first direction (See annotated fig. 9 below wherein second connection lines are aligned with and are electrically connected to another part of the MEP2 lines in the first direction).

    PNG
    media_image1.png
    327
    712
    media_image1.png
    Greyscale

Xi does not teach the first circuit lines, therefore is not alone relied upon for teaching the second connection lines are electrically connected to a part of the first circuit lines.
Moon teaches the first circuit lines ([0167] “The touch sensor TS is connected to the touch driving unit 140 through a touch line TL.”  Also see Fig. 1 which shows routing lines RL4 to RL6).  
The combination of Xi and Moon disclose the second connection lines are electrically connected to a part of the first circuit lines as Moon’s touch lines TL or routing lines RL4-RL6 located in the display peripheral area will connect with the MEP1 second connection lines in such a combination.
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Xi with Moon such that Xie’s touch display includes Moon’s touch lines as these will connect Xi’s MEP1 lines with Moon’s touch driving unit 140, located in the peripheral area, which determines whether there is a touch by the user and the touch position on the touch panel (Moon, [0168]).
Regarding claim 12, Xi teaches the second connection lines comprise the transparent conductive material ([0066], “the conductive electrode material for making the mesh electrode pattern is a transparent conductive electrode material”).
Regarding claim 13, Xie teaches a plurality of electrodes (Figs. 9-12, [0059], “The plurality of first mesh electrode lines MEL1 extend from the first region R1 into the interface region IR”), extending along the second direction (Fig. 12 shows MEL1 extending in the second direction), and staggered with the first connection lines and the second connection lines, wherein a part of the floating electrodes is aligned with the second touch signal lines, and is separated from the second touch signal lines in the second direction.
Xie is not relied upon for teaching the electrodes are floating, however, Moon teaches a plurality of floating electrodes (Fig. 6A, [0105], the floating electrode Ft) extending along a second direction (Fig. 6A, floating electrode Ft extends along a second direction) and staggered with the first connection lines and the second connection lines (Fig. 6A, floating electrodes Ft are staggered with connection lines in same manner as shown in applicant figures 6-7), wherein a part of the floating electrodes is aligned with the second touch signal lines (Fig. 6A, floating electrodes Ft are aligned with touch signal lines in same manner as shown in applicant figures 6-7), and is separated from the second touch signal lines in the second direction (Fig. 6A, floating electrodes Ft is separated from second touch signal lines is the second direction in same manner as shown in applicant figures 6-7).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Xie with Moon such that Xie’s touch display includes Moon’s floating electrodes as Moon’s touch electrode units are capable of suppressing the dielectric breakdown of the first touch electrode unit to improve reliability of the touch screen panel (Moon, abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 20180307343 A1, hereinafter, Xie), as applied to claim 1 above, and further in view of Kurashima et al. (US 20030063041 A1, hereinafter, Kurashima).
Regarding claim 5, Xie is not relied upon for teaching an area of the first display area is smaller than an area of the second display area.
Kurashima teaches a display device wherein an area of the first display area is smaller than an area of the second display area (Fig. 7, [0123] “In the liquid crystal device 60C, panel screens of a main display 1C and a sub-display 2C are separated into upper portions and lower portions.” Fig. 7 shows sub-display 2C is smaller than an area of main display 1C).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Xie with Kurashima such that a first display area is smaller than an area of the second display area as this Kurashima allows a portable electronic apparatus such as a cellular phone to have low power consumption while driving a main display and the sub-display display (Kurashima, [0012-0013, 0015]).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 20180307343 A1, hereinafter, Xie) in view of Moon (US 20190179445 A1), as applied to claim 6 above, and further in view of Kawasaki et al. (JP 2001147314 A, hereinafter, Kawasaki).
Regarding claim 7, Xie teaches a light-shielding layer (Fig. 17E, [0096], a black matrix layer BM), disposed on the peripheral area (Fig. 17E, [0093] black matrix layer BM in a touch panel is formed in the peripheral area), and the light-shielding layer exposing the first display area and the second display area (Fig. 17E shows black matrix layer BM is formed in peripheral region and will expose the first and second display areas R1 and R2).
	Xie and Moon are not relied upon for teaching a light-shielding layer disposed on the first connection area. 
Kawasaki teach a light-shielding layer disposed on the first connection area (Fig. 1 shows two display areas 1 framed by black matrix 3).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Xie and Moon with Kawasaki such that a light shielding layer is disposed on the first connection area as such a light shielding layer decreases deterioration in the production yield and in the display quality (Kawasaki, Abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622 



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622